Land, J.
The plaintiff, the lessor of the defendant, provisionally seized certain household furniture, after its removal from tho leased jDi-emises, and after its sale to the intervenor, for the payment of rent due him.
Judgment was rendered in favor of the intervenor, and the plaintiff has appealed.
The evidence shows that the plaintiff was aware, that the furniture was being removed and delivered to the intervenor, and although present, neither asserted any privilege on the furniture, nor made any objection to its removal and delivery.
The lessor has a right of pledge on the movable effects of the lessee, which are found upon the property leased, and may even seize them within fifteen days after they are taken away, if they continue to be the property of the lessee, and can be identified, for the payment of his rent. C. C. 2675, 2679. But in this case, the furniture had ceased to be the property of the defendant before the seizure was made; and the sale and delivery of it to the intervenor extinguished the lessor’s right of privilege. The right of seizure, after the removal, is made to depend on the continued ownership of the lessee.
The evidence is insufficient to establish any fraud on the part of the intervenor, in the purchase of the furniture. The plaintiff had an opportunity of preserving his rights, but by his silence and non-action lost them.
There is no error in the judgment of the lower court; the plaintiff was not entitled to a personal judgment against the defendant, because there was neither a personal citation served on her, nor answer filed by her.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs.